March 18, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: American Beacon Funds File Nos. 33-11387 and 811-4984 Post Effective Amendment 85 Dear Sir or Madam: Pursuant to Section 8(c) of the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the American Beacon Funds (the “Trust”) is Post-Effective Amendment No. 85 to the Trust’s Registration Statement on Form N-1A (the “Amendment”).This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust. The primary purpose of this filing is to register the American Beacon Zebra Large Cap Liquidity Return Fund and the American Beacon Zebra Small Cap Liquidity Return Fund (the “Funds”) as new series of the Registrant.The Funds initially will offer A Class, Institutional Class, Y Class, Investor Class and Retirement Class shares. The Registrant has elected that this filing be automatically effective 75 days after filing pursuant to Rule 485(a)(2) under 1933 Act.If you have any questions or comments concerning the foregoing, please call me at (202) 778-9187. Very truly yours, /s/ Francine Rosenberger Francine J. Rosenberger Attachments cc: Rosemary Behan American Beacon Advisors, Inc.
